Detailed Action
The following is a non-final rejection made in response to an election received on April 18th 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, represented by claims 1-8, 10-13, and 17-18, in the reply filed on April 18th 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1 and 17, and by extension all claims dependent therefrom1, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefiniteness results from a semantics issue where the grip activation system is defined as being “configured to detect an object in a sensing space and separate from the grip activation system”. There are a plurality of differing interpretations with regard to what this definition could potentially mean and each of them have significantly varying scopes. The intention of the language specifically stating “and separate from the grip activation system” appears to be referring to the object being detected in a sensing space that is separate from a surface of the grip activation system2. However, the precise language used is not limited to just such an interpretation. The language may also be understood to mean that the object to be detected need to something that isn’t a part of the activation system itself. At present, the current language captures both interpretations, further amendment is required for compliance with this section. 
Care should be taken to ensure that any subsequent amendment filed to address this issue should be adequately supported by the specification, using consistent language and based on clear and direct support provided in the original disclosure. 
Allowable Subject Matter
Claims 1-8, 10-13, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
    

    
        1 Claims 2-8, 10-13, and 18 are claims that are either directly or indirectly dependent on either independent claims 1 or 17.
        2 “In some examples, the spatial region in which a hand can be detected is separate from a volume defined by a 
        trigger guard of the deterrent device.” (para. [0037] of specification)